                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                        BROWNSVILLE DIVISION

RUBEN GUTIERREZ,                     :
    Plaintiff,                       :      Civil Case No. ___________
                                     :
v.                                   :
                                     :
BRYAN COLLIER, Executive             :      THIS IS A CAPITAL CASE
Director, Texas Department of        :
Criminal Justice, Huntsville, Texas; :      EXECUTION SET FOR
                                     :      October 27, 2021
BOBBY LUMPKIN, Director, Texas :
Department of Criminal Justice,      :
Correctional Institutions Division,  :
Huntsville, Texas; and               :
                                     :
DENNIS CROWLEY, Warden, Texas :
Department of Criminal Justice,      :
Huntsville Unit, Huntsville, Texas,  :
                                     :
      Defendants.                    :


               COMPLAINT PURSUANT TO 42 U.S.C. § 1983

Peter Walker                                Richard W. Rogers, III
Assistant Federal Defender                  710 Buffalo St., Ste. 202
Federal Community Defender Office           Corpus Christi, TX 78401
 for the Eastern District of Pennsylvania   (361) 888-7620
601 Walnut Street, Suite 545 West           rwrogersiii@aol.com
Philadelphia, PA 19106
(215) 928-0520
peter_walker@fd.org
                                INTRODUCTION

      1.     Plaintiff Ruben Gutierrez is a devout Catholic prisoner on death row

who is currently scheduled to be executed by the State of Texas on October 27, 2021.

Pursuant to the Texas Department of Criminal Justice’s (“TDCJ”) April 2021

Execution Procedure (the “2021 Execution Procedure”), Mr. Gutierrez will be

executed under conditions that violate the First Amendment and substantially burden

the exercise of his religious beliefs as protected by the Religious Land Use and

Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§ 2000cc–2000cc-5.

Mr. Gutierrez’s request through the requisite TDCJ administrative channels for a

reasonable accommodation—to have a Catholic spiritual advisor (a) pray aloud, (b)

perform Viaticum, and (c) touch his shoulder in the execution chamber until he is

pronounced dead—has been denied. Relief is necessary to ensure that he is executed

in a manner that does not substantially burden the exercise of his religious beliefs,

does not violate his rights under the First Amendment, and complies with RLUIPA.

                                 JURISDICTION

      2.     This Court has jurisdiction under 28 U.S.C. §§ 1331, 1343, 1651, 2201,

and 2202, and under 42 U.S.C. § 1983.




                                         1
                                      VENUE

       3.     Venue lies in this Court under 28 U.S.C. § 1391 because Defendants

reside in the Southern District of Texas. Venue is also proper because the execution

will occur in this district.

                                     PARTIES

       4.     Plaintiff Ruben Gutierrez is a United States citizen and resident of the

State of Texas. He is currently incarcerated, under a sentence of death imposed by

the 107th Judicial District Court of Texas (the “107th District Court”), at the Allan

B. Polunsky Unit of the TDCJ in Livingston, Texas. He is scheduled to be executed

on October 27, 2021.

       5.     Bryan Collier is the executive director of the TDCJ. He is being sued

in his official capacity. He is responsible for the oversight and enforcement of

policies and procedures generally applicable to all prisons and all prisoners and is

responsible for carrying out Mr. Gutierrez’s execution.

       6.     Bobby Lumpkin is the director of the Correctional Institutions Division

(the “CID”) of the TDCJ. He is being sued in his official capacity. In his capacity as

director of the CID, he adopted the 2021 Execution Procedure. Mr. Lumpkin is also

the person charged by the trial court’s order to execute the judgment of death against

Mr. Gutierrez.

       7.     Dennis Crowley is the senior warden of the Huntsville Unit, the unit at

                                          2
which TDCJ executes inmates. He is being sued in his official capacity. As the

warden of the Huntsville Unit, Mr. Crowley is the TDCJ official who supervises

Texas executions.

               FACTUAL AND PROCEDURAL BACKGROUND

         8.   On April 21, 2021, TDCJ implemented the 2021 Execution Procedure.

See Ex. 1. The 2021 Execution Procedure allows for a spiritual advisor to be present

in the execution chamber at the time of execution, but does not directly address the

restrictions TDCJ places on spiritual advisors who are in the execution chamber. See

Ex. 2.

         9.   After reviewing the 2021 Execution Procedure, on May 20, 2021,

counsel for Mr. Gutierrez asked Defendants to confirm whether, under the 2021

Execution Procedure, TDCJ would accommodate Mr. Gutierrez’s spiritual needs.

Specifically, counsel for Mr. Gutierrez asked whether the 2021 Execution Procedure

would accommodate Mr. Gutierrez’s spiritual needs for: (1) “the spiritual advisor of

his choosing to pray uninterrupted for several minutes while touching his shoulder

in the chamber directly prior to the administration of lethal injection”; and (2) “the

spiritual advisor of his choosing to continue prayer out loud while touching his

shoulder in the chamber as lethal injection is being administered until he is

pronounced dead.” Ex. 3.




                                          3
      10.    Mr. Gutierrez is a devout Catholic and considers these practices to be

part of last rites. 8/6/20 Gutierrez Tr. at 78:4-80:5, Gutierrez v. Saenz, No. 1:19-cv-

185 (S.D. Tex. Nov. 24, 2020), ECF No. 109-1, A-327. Mr. Gutierrez has explained

to Defendants his sincerely held belief that a spiritual advisor’s “prayers guide your

soul into the afterlife” and should be performed “up to and shortly after[]” death to

capture “the moment of separation between soul and body.” Id. at 78:24-80:10. He

has also explained that his spiritual advisor is “supposed to have his hand on [his]

shoulder to do it properly.” Id. at 83:12-13. These are beliefs Mr. Gutierrez has held

“all [of his] life” since “Bible school.” Id. at 73:14-16.

      11.    Additionally, Defendants have allowed touching and praying in the

past. According to Chaplain Wayne Moss, prior to April 2019, TDCJ chaplains were

permitted to place their hand on the condemned during an execution. See 6/24/19

Moss Tr. at 19:4-8, Murphy v. Collier, No. 4:19-cv-1106 (S.D. Tex. June 24, 2019),

ECF No. 110-14. Chaplains Thomas Brouwer and Timothy Jones have testified that

TDCJ chaplains could also pray with prisoners during an execution. See 6/24/19

Brouwer Tr. at 30:25-31:3, Murphy v. Collier, No. 4:19-cv-1106 (S.D. Tex. June 24,

2019), ECF No. 109-1; 6/24/19 Jones Tr. at 24:15-20, Murphy v. Collier, No. 4:19-

cv-1106 (S.D. Tex. June 24, 2019), ECF No. 109-2.

      12.    Furthermore, under the 2021 Execution Procedure, TDCJ has in place

specific protocols to ensure security in the chamber. The spiritual advisor

                                           4
ministering to the condemned must have “previously established an ongoing

spiritual relationship with the inmate,” passed a criminal background check, and

completed two hours of in-person orientation. Ex. 2 at 3-4. Moreover, on the day of

the execution, the spiritual advisor will need to clear security and may be subject to

criminal penalties for any failure to comply with the 2021 Execution Procedure’s

nondisclosure agreement. Id. at 12.

      13.    Notwithstanding these robust safeguards, Defendants confirmed on

May 20, 2021, that the 2021 Execution Procedure would not meet Mr. Gutierrez’s

spiritual needs, stating that “TDCJ will not permit Mr. Gutierrez’s spiritual advisor

to place his hand on Mr. Gutierrez’s shoulder once it is time for the lethal injection

to be administered.” Ex. 3.

      14.    Subsequently, on or about June 21, 2021, Mr. Gutierrez submitted an I-

60 “Offender Request to Official” form, requesting that his spiritual advisor, a

Catholic priest, be permitted to touch him, perform Viaticum, and pray out loud until

his soul leaves his body.

      15.    Mr. Gutierrez received a reply shortly thereafter from Chaplain Joaquin

Gay with the Chaplaincy Department, denying his request because “TDCJ does not

allow the spiritual advisor to touch or pray out loud with the inmate once inside the

execution chamber.” Ex. 4.




                                          5
      16.    On or about July 6, 2021, out of an abundance of caution, Mr. Gutierrez

filed another I-60, directed to Warden Daniel Dickerson, lodging the same request

outlined in his June 21 I-60. Ex. 5. Specifically, Mr. Gutierrez requested that: (1)

“Father Tarsisius Puling . . . [be] present with me in the execution chamber the entire

time until I am pronounced dead,” and (2) Father Tarsisius “be able to touch my

shoulder, and pray for me out loud until[ ] after I am pronounced dead and my soul

has left my body,” and (3) “perform Viaticum (Last Rite’s)” in accordance with his

sincerely held religious beliefs. He explained that these three acts “need[ ] to be done

to ensure my path to the after life.” Id.

      17.    On or about July 6, 2021, Mr. Gutierrez’s I-60 request was again denied

because “TDCJ Policy does not allow [the] spiritual advisor to touch the inmate” in

the chamber. Id.

      18.    In response, Mr. Gutierrez immediately filed a Step 1 “Offender

Grievance” form. The grievance was received by Assistant Warden Bobby Rigsby,

who replied on or about August 17, 2021, as follows: “Your grievance has been

investigated. The Spiritual advisor is not allowed to touch the inmate or to pray out

loud. No further action is warranted by this office.”

      19.    Mr. Gutierrez appealed the denial of his Step 1 grievance and filed a

Step 2 grievance on or about August 23, 2021. TDCJ has yet to decide Mr.

Gutierrez’s appeal.

                                            6
      20.    Mr. Gutierrez files this Complaint in light of the fact that his execution

is scheduled to occur in two months.

                              CLAIMS FOR RELIEF

      21.    Mr. Gutierrez re-alleges and incorporates herein by reference all the

allegations contained in the preceding paragraphs of this Complaint.

                 First Claim for Relief: Free Exercise of Religion

      22.    The First Amendment commands that “Congress shall make no law . .

. prohibiting the free exercise of” religion. U.S. Const. amend. I. The Free Exercise

Clause’s command is binding on the states. See Cantwell v. Connecticut, 310 U.S.

296, 303 (1940).

      23.    TDCJ’s 2021 Execution Procedure will prohibit Mr. Gutierrez’s free

exercise of his Catholic faith in the crucial moments leading to his passage to the

afterlife. The level of scrutiny to be applied when reviewing policies that hinder an

individual’s ability to freely exercise his religion depends on whether the law is

neutral and generally applicable. As Justice Kennedy explained in Church of the

Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520 (1993), “a law that is neutral and

of general applicability need not be justified by a compelling government interest

even if the law has the incidental effect of burdening a particular religious practice.”

Id. at 531. A law that does not satisfy both of these requirements “must be justified

by a compelling governmental interest and must be narrowly tailored to advance that

                                           7
interest.” Id.; see also Masterpiece Cakeshop v. Colo. Civil Rights Comm’n, 138 S.

Ct. 1719, 1734 (2018) (Gorsuch, J., concurring).

      24.    TDCJ’s policy is not neutral because it evinces a hostility toward

Catholics, like Mr. Gutierrez, whose faith requires last rites to be administered at the

time of death. Accordingly, the policy is permissible only if it can survive strict

scrutiny. As a court within this District recently explained, “[s]peculative

hypotheticals without evidentiary support do not create an unmanageable security

risk.” Gutierrez v. Saenz, No. 1:19-cv-185 (S.D. Tex. Nov. 24, 2020), Doc. 124 at

29. TDCJ’s policy is not narrowly tailored to advance a compelling governmental

interest and thus cannot survive strict scrutiny because a spiritual advisor who passes

TDCJ’s background check, completes a two-hour in-person orientation, passes an

on-site physical security screening, and may be subject to criminal penalties in the

event of non-compliance does not create an unmanageable security risk if he touches

the condemned on the shoulder, performs Viaticum, and prays aloud as the

condemned passes away.

      25.    For these reasons, the 2021 Execution Procedure violates Mr.

Gutierrez’s rights under the First Amendment’s Free Exercise Clause.

                        Second Claim for Relief: RLUIPA

      26.    Mr. Gutierrez re-alleges and incorporates herein by reference all the

allegations contained in the preceding paragraphs of this Complaint.

                                           8
      27.    RLUIPA provides in part that: “No government shall impose a

substantial burden on the religious exercise of a person residing in or confined to an

institution,” unless the burden furthers “a compelling governmental interest,” and

does so by the “least restrictive means.” Cutter v. Wilkinson, 544 U.S. 709, 720

(2005) (quoting 42 U.S.C. § 2000cc-1(a)(1)-(2)). “In RLUIPA, in an obvious effort

to effect a complete separation from the First Amendment case law, Congress

deleted reference to the First Amendment and defined the ‘exercise of religion’ to

include ‘any exercise of religion, whether or not compelled by, or central to, a system

of religious belief.’” Burwell v. Hobby Lobby Stores, 573 U.S. 682, 696 (2014)

(quoting 42 U.S.C. § 2000cc-5(7)(A)).

      28.    Accordingly, if the Court concludes that TDCJ’s policy does not violate

Mr. Gutierrez’s rights pursuant to the Free Exercise Clause, the Court should

nevertheless find that TDCJ’s policy violates RLUIPA. Prohibiting Mr. Gutierrez

from being touched and prayed over by a Catholic priest, in conformance with the

requirements of his faith, is an explicit and substantial burden on religious exercise.

See, e.g., Holt v. Hobbs, 574 U.S. 352, 361 (2015) (where prisoner shows exercise

of religion “grounded in a sincerely held religious belief,” enforced prohibition

“substantially burdens his religious exercise”).

      29.    TDCJ’s policy prohibiting touching and vocal prayer in the chamber

does not represent the “least restrictive means” for Defendants to further a

                                          9
“compelling governmental interest.” The burden is on Defendants to prove that

TDCJ’s policy employs the least restrictive means to further a compelling interest,

Holt, 574 U.S. at 358, and Defendants “cannot blindly abdicate [their] obligation to

safeguard an inmate’s religious rights in the spiritually charged final moments of

life.” Gutierrez v. Saenz, No. 1:19-cv-185 (S.D. Tex. Nov. 24, 2020), Doc. 124 at

29. Similarly here, a priest who passes TDCJ’s background check, completes a two-

hour in-person orientation, passes an on-site physical security screening, and may be

subject to criminal penalties in the event of non-compliance does not create an

unmanageable security risk if he touches the condemned on the shoulder, performs

Viaticum, and prays aloud as the condemned passes away.

      30.    For these reasons, the 2021 Execution Procedure violates Mr.

Gutierrez’s rights under RLUIPA.




                                         10
                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that the Court provide relief as follows:

      1.     A declaratory judgment that TDCJ’s policy violates Mr. Gutierrez’s

rights under the First Amendment’s Free Exercise Clause;

      2.     A declaratory judgment that TDCJ’s policy violates RLIUPA; and

      3.     A preliminary and permanent injunction prohibiting Defendants from

executing Mr. Gutierrez until they can do so in a way that does not violate his rights.

                                        Respectfully submitted,


                                        /s/ Peter Walker
                                        Peter Walker
                                        Assistant Federal Defender
                                        Federal Community Defender Office for the
                                        Eastern District of Pennsylvania
                                        Suite 545 West, The Curtis
                                        601 Walnut Street
                                        Philadelphia, PA 19106
                                        (215) 928-0520
                                        peter_walker@fd.org

                                        /s/ Richard W. Rogers, III
                                        Richard W. Rogers, III
                                        710 Buffalo St., Ste. 202
                                        Corpus Christi, TX 78401
                                        (361) 888-7620
                                        rwrogersiii@aol.com

                                        Counsel for the Plaintiff




                                          11
                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, I served the foregoing pleading and the

attachments thereto on the following person by ECF filing and first class mail:

                           Jefferson David Clendenin
                                  Leah O’Leary
                             Edward Larry Marshall
                           Assistant Attorneys General
                     Office of the Attorney General of Texas
                             Post Office Box 12548
                            Austin, Texas 78711-2548



                                             /s/ Peter Walker
                                             Peter Walker


Dated:      August 25, 2021
